PER CURIAM.
The judgment entered upon the report of the referee in this action finally disposed of all the rights of the parties, and it was clearly a final judgment. Gates v. Canfield, 2 Civ. Proc. R. 254. It is quite true that the judgment, as entered, was defective, in that it did not contain a recital which it should have contained. But this court has held that this judgment should not be set aside for that reason. It is therefore a valid and existing judgment, and the execution issued pursuant to it was properly issued, and should not be set aside. The order should be affirmed, with $10 costs and disbursements.